Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21, line 1-2, claim 22, line 1-2 objected to because of the following informalities:  “the cross-sectional profiles increase linearly in the areas” should be - - the cross-sectional profiles increase linearly in areas- -.  Appropriate correction is required.
Claim 21, line 4, claim 22, line 4 objected to because of the following informalities:  “the cross-sectional profiles increasing in area” should be - - the cross-sectional profiles increasing in the areas- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1-3; claim 12, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is more than 50% greater than the area of the cross-sectional profile at the point”, but claim 2 and claim 11, respectively, recite that the cross-sectional profile at the pipe outlet is between 25% and 50% greater, so that it is unclear how the area can be between 25% and 50% greater, but also more than 50%.  The term “between” is not inclusive of the endpoints, so that 50% or more is not between 25% and 50%.
Claim 6, line 1-3; claim 15, line 1-3 recites “the area of the cross-sectional profile at the pipe outlet is at least 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body”, but claim 4 and claim 13, respectively, recite that the cross-sectional profile at the pipe outlet is between 40% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body, so that it is unclear how the area can be between 40% and 60% greater, but also at least 60%.  The term “between” is not inclusive of the endpoints, so that at least 60% is not between 40% and 60%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al (US 20150226232 as referenced in OA dated 6/3/2021) in view of Iino et al (US 20120171030 as referenced in OA dated 1/13/2022) and Yamashita (US 20160108920 as referenced in OA dated 1/13/2022).

    PNG
    media_image1.png
    656
    512
    media_image1.png
    Greyscale

Annotated Figure 3 of Iino et al (US 20120171030)

Regarding claim 1, Duong discloses a compressor diffuser (Figure 1; 20) for a gas turbine engine (Figure 1; 10), the compressor diffuser comprising: diffuser pipes (Figure 3; 40. Paragraph 0026) having a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4; 140) extending therethrough, the tubular body including a first portion (Figure 4; 141) extending in a generally radial direction (The radial direction with respect to Figure 3; 11) from an inlet (Figure 4; 148) of the tubular body, a second portion (Figure 4; 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4; 144), and a bend portion (Figure 4; 145) fluidly linking the first portion and the second portion, the tubular body having a length (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), areas of the cross-sectional profiles increasing along the length (Paragraph 0025 and 0028).
Duong does not disclose the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance corresponding to a last 10% of the length of the tubular body, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion such that the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point.
However, Iino teaches a compressor diffuser (The portion of Figure 3; 20 downstream of Annotated Figure 3; labeled inlet and 22 form a diffuser.  Paragraph 0004.  The prior art shows the duct feeding the scroll 101 being the diffuser) for a gas turbine engine (Paragraph 0050), the compressor diffuser comprising: a tubular body (Like the prior art in Paragraph 0004, Figure 3; 23 is annular) defining a pipe center axis (The pipe center axis through Figure 3; 20 and 22) extending therethrough, the tubular body including a first portion (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.  As a note the inlet is part of the first portion) extending from an inlet (Annotated Figure 3; labeled inlet)  of the tubular body, a second portion (Figure 3; 22) extending in a generally axial direction (Figure 3; X) and terminating at a pipe outlet (The outlet of Figure 3; 22), the tubular body having a length (The length between the inlet and pipe outlet) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), the tubular body having a flared outlet portion (Figure 3; 22) extending from the pipe outlet to a point upstream (The point where Figure 3; 22 meets 20) from the pipe outlet at a distance (The distance of Figure 3; 22), the flared outlet portion flaring outwardly relative to a remainder of the tubular body (Figure 3; 22 flares relative to 20), the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion (The areas of the cross-sectional profiles increase along the flared outlet portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  The modification has the diffuser having a first upstream portion that increases in area at a first rate and a flared outlet portion that increases in area at a second rate different than the first).
Duong in view of Iino does not teach wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches a compressor diffuser (Figure 1; 15.  Paragraph 0010) comprising:
a body (The body defining Figure 1; 15.  The body of Yamashita is the tubular body in Duong in view of Iino) including an inlet and outlet (The inlet and outlet of Figure 1; 15), a flared portion (The flared portion of Figure 1; 15), a length defined between the inlet and the outlet (The length between the inlet and outlet), and areas of cross-sectional profiles defined in a plane normal to a center axis (The areas of cross-sectional profiles in planes normal to the center axis of Figure 1; 15), and
in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance and in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variables that control the performance and stability.  Thus, the claimed limitations of wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point are found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance and stability (The modification has the flared portion extending from the last 10% of the length of the tubular body and the area at the pipe outlet is between and including 20% and 50% greater than the point at the last 10% of the length of the tubular body).
Regarding claim 2, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is between and including 25% and 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 3, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 4, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 20% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between and including 40% and 60% greater than an area at a last 20% of the length of the tubular body).
Regarding claim 5, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 50% and 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 6, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 7, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 30% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body in order to optimize performance and stability (The modification has the pipe outlet is between 50% and 66% greater than an area at a last 30% of the length of the tubular body).
Regarding claim 9, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in areas over an upstream segment (The areas of the cross-sectional profiles over the portion of the diffuser from 0 to 80% of the length) of the tubular body starting at the inlet of the tubular body (Paragraph 0025 and 0028).
Duong does not disclose wherein the cross-sectional profiles increase linearly and the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas over an upstream segment (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body (Figure 3 shows the upstream segment increasing linearly in area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area over an upstream segment of the tubular body starting at the inlet of the tubular body as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 1).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length of a flaring portion is a result-effective variable that controls stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 10, Duong discloses a diffuser pipe (Figure 3; 40. Paragraph 0026) comprising a tubular body (The tubular body of the diffuser pipe) defining a pipe center axis (The central axis of Figure 4; 140) extending therethrough, the tubular body including a first portion (Figure 4; 141) extending in a generally radial direction (The radial direction with respect to Figure 3; 11) from an inlet (Figure 4; 148) of the tubular body, a second portion (Figure 4; 143) extending in a generally axial direction (The axial direction with respect to Figure 3, 11) and terminating at a pipe outlet (Figure 4; 144), and a bend portion (Figure 4; 145) fluidly linking the first portion and the second portion, the tubular body having a length (The length of the tubular body) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), areas of the cross-sectional profiles increasing along the length (Paragraph 0025 and 0028).
Duong does not disclose the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance corresponding to a last 10% of the length of the tubular body, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, an area of the cross-sectional profiles increasing along the flared outlet portion such that the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than an area of the cross-sectional profile at the point.
However, Iino teaches a diffuser pipe (The portion of Figure 3; 20 downstream of Annotated Figure 3; labeled inlet and 22 form a diffuser.  Paragraph 0004.  The prior art shows the duct feeding the scroll 101 being the diffuser) comprising a tubular body (Like the prior art in Paragraph 0004, Figure 3; 23 is annular) defining a pipe center axis (The pipe center axis through Figure 3; 20 and 22) extending therethrough, the tubular body including a first portion (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.  As a note the inlet is part of the first portion) extending from an inlet (Annotated Figure 3; labeled inlet)  of the tubular body, a second portion (Figure 3; 22) extending in a generally axial direction (Figure 3; X) and terminating at a pipe outlet (The outlet of Figure 3; 22), the tubular body having a length (The length between the inlet and pipe outlet) defined between the inlet and the pipe outlet, the tubular body having cross-sectional profiles defined in planes normal to the pipe center axis (The cross sectional profiles of the tubular body  defined in planes normal to the pipe center axis), the tubular body having a flared outlet portion (Figure 3; 22) extending from the pipe outlet to a point upstream (The point where Figure 3; 22 meets 20) from the pipe outlet at a distance (The distance of Figure 3; 22), the flared outlet portion flaring outwardly relative to a remainder of the tubular body (Figure 3; 22 flares relative to 20), the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion (The areas of the cross-sectional profiles increase along the flared outlet portion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the tubular body having a flared outlet portion extending from the pipe outlet to a point upstream from the pipe outlet at a distance, the flared outlet portion flaring outwardly relative to a remainder of the tubular body, the remainder of the tubular body defined from the inlet to the point, areas of the cross-sectional profiles increasing along the flared outlet portion as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  The modification has the diffuser having a first upstream portion that increases in area at a first rate and a flared outlet portion that increases in area at a second rate different than the first).
Duong in view of Iino does not teach wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches a compressor diffuser (Figure 1; 15.  Paragraph 0010) comprising:
a body (The body defining Figure 1; 15.  The body of Yamashita is the tubular body in Duong in view of Iino) including an inlet and outlet (The inlet and outlet of Figure 1; 15), a flared portion (The flared portion of Figure 1; 15), a length defined between the inlet and the outlet (The length between the inlet and outlet), and areas of cross-sectional profiles defined in a plane normal to a center axis (The areas of cross-sectional profiles in planes normal to the center axis of Figure 1; 15), and
in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance and in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variables that control the performance and stability.  Thus, the claimed limitations of wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point are found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the flared outlet portion extends from a distance corresponding to a last 10% of the length of the tubular body, and the area of the cross-sectional profile at the pipe outlet is between and including 20% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance and stability (The modification has the flared portion extending from the last 10% of the length of the tubular body and the area at the pipe outlet is between and including 20% and 50% greater than the point at the last 10% of the length of the tubular body).
Regarding claim 11, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between and including 25% and 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is between and including 25% and 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 12, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross-sectional profile at the pipe outlet is 50% greater than the area of the cross-sectional profile at the point in order to optimize performance (The modification has the area at the pipe outlet is 50% greater than the area at the last 10% of the length of the tubular body).
Regarding claim 13, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 20% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between and including 40% and 60% greater than an area of the cross-sectional profile at a last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between and including 40% and 60% greater than an area at a last 20% of the length of the tubular body).
Regarding claim 14, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is between 50% and 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 15, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong in view of Iino does not teach wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that controls the performance.  Thus, the claimed limitation of wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross-sectional profile at the pipe outlet is 60% greater than the area of the cross-sectional profile at the last 20% of the length of the tubular body in order to optimize performance (The modification has the pipe outlet is 60% greater than the area at the last 20% of the length of the tubular body).
Regarding claim 16, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses the area of the cross-sectional profile at a last 30% of the length of the tubular body.
Duong in view of Iino does not teach wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body.
However, Yamashita teaches in Paragraph 0096 that an increase in diffuser area comparatively to a point upstream in the diffuser is a results-effective variable that controls performance.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream is a result-effective variable that control the performance.  Thus, the claimed limitation of wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the area of the cross- sectional profile at the pipe outlet is between 50% and 66% greater than an area of the cross-sectional profile at a last 30% of the length of the tubular body in order to optimize performance and stability (The modification has the pipe outlet is between 50% and 66% greater than an area at a last 30% of the length of the tubular body).
Regarding claim 18, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong further discloses wherein the cross-sectional profiles increase in areas over an upstream segment (The areas of the cross-sectional profiles over the portion of the diffuser from 0 to 80% of the length) of the tubular body starting at the inlet of the tubular body  (Paragraph 0025 and 0028).
Duong does not disclose wherein the cross-sectional profiles increase linearly and the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas over an upstream segment (The portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body (Figure 3 shows the upstream segment increasing linearly in area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in area over an upstream segment of the tubular body starting at the inlet of the tubular body as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 10).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the length of a flaring portion is a result-effective variable that controls stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 21, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong does not disclose wherein the cross-sectional profiles increase linearly in area and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating at 80% of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope being unequal to the first area slope.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment (The slope of the linearly increasing areas over the portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body and terminating a percentage (The percentage along the length from the inlet where Figure 3; 20 meets 22) of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an outlet area slope (The slope of the linearly increasing Figure 3; 22) being unequal to the first area slope.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating a percentage of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an outlet area slope being unequal to the first area slope as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 10).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variable that controls the performance and stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).
Regarding claim 22, Duong in view of Iino and Yamashita teach the invention as claimed.
Duong does not disclose wherein the cross-sectional profiles increase linearly in area and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating at 80% of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an additional area slope being unequal to the first area slope.
However, Iino teaches wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment (The slope of the linearly increasing area over the portion of Figure 3; 20 between Annotated Figure 3; labeled inlet and 22.) of the tubular body starting at the inlet of the tubular body and terminating a percentage (The percentage along the length from the inlet where Figure 3; 20 meets 22) of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an outlet area slope (The slope of the linearly increasing Figure 3; 22) being unequal to the first area slope.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong wherein the cross-sectional profiles increase linearly in areas and define a first area slope over an upstream segment of the tubular body starting at the inlet of the tubular body and terminating a percentage of the length of the tubular body measured from the inlet, CAN_DMS: \140570790\2Page 4 of 7Appl. No. : 16/429,606Attorney Docket No.: 05002993-2563US Reply to Office Action of June 3, 2021 the cross-sectional profiles increasing in the areas along the flared outlet portion and defining an outlet area slope being unequal to the first area slope as taught by and suggested by Iino in order to reduce pressure loss (Paragraph 0042.  This is the same as the modification as claim 1).
Duong in view of Iino does not teach wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet.
However, Yamashita teaches in Paragraph 0018 and 0019 the length of a flaring portion is a results-effective variable that controls stability.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the percentage increase of a diffuser area with respect to a point upstream and the length of a flaring portion are result-effective variable that controls the performance and stability.  Thus, the claimed limitation of wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Duong in view of Iino wherein the upstream segment terminating at 80% of the length of the tubular body measured from the inlet in order to optimize stability (The modification has the first 80% of the length of the tubular body increasing at the first rate).

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the amendments to claims 3, 6, 12, and 15 overcome the 112(b) rejections.  Examiner respectfully disagrees.  The term between is not inclusive to the endpoints so that claims 3, 6, 12, and 15 are unclear because they claim a range outside a respective range in claims in claim 2, 4, 11, and 13.  
Applicant asserts that Iino does not disclose a flared portion.  Examiner respectfully disagrees.  Figure 3 shows 22 as being flared.
Applicant asserts that there is no recognition that the claimed parameters are result-effective variables.  Examiner respectfully disagrees.  Paragraph 0096 of Yamashita states “the flow path width enlarged section 15c having the flow path width W3, which is wider than the flow path width W2 of the diffuser section 15 at the inflow position of the diffuser section 15, is provided on the downstream side with respect to the inflow position of the diffuser section 15. Thus, it is possible to suppress degradation of performance” which shows that the increase in diffuser area comparatively to a point upstream in the diffuser is a results effective variable that controls performance while Paragraph 0018 and 0019 states “a shape of the hub side wall may be a tapered shape in which the flow path width gradually enlarges along a circulating direction of the fluid at an intermediate position between the inflow position of the diffuser section and the flow path width enlarged section, and a shape of the shroud side wall may be a tapered shape in which the flow path width gradually enlarges along the circulating direction of the fluid at the intermediate position of the diffuser section.  Thus, it is possible to form the flow path that allows the fluid to stably circulate in the flow path at the intermediate position of the diffuser section.” which shows that the length of a flaring portion is a results-effective variable that controls stability.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741